In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                           ____________________
                               NO. 09-15-00286-CR
                           ____________________

                        BRIAN VANORMAN, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 221st District Court
                         Montgomery County, Texas
                       Trial Cause No. 15-03-02762 CR


                          MEMORANDUM OPINION

      A grand jury indicted Appellant Brian Vanorman (Vanorman or Appellant)

for burglary of a habitation, with enhancements for prior felony convictions.1 See

Tex. Penal Code Ann. § 30.02(d) (West 2011). The jury found Vanorman guilty on


      1
        The indictment also charged Vanorman with one count of assault on a
public servant. See Tex. Penal Code Ann. § 22.01(b)(1) (West Supp. 2015). The
jury found Vanorman “not guilty” on this second charge. Because this appeal only
raises issues pertaining to the charge of burglary of a habitation, we do not address
any of the testimony or evidence relating to the charge of assault on a public
servant. See Tex. R. App. P. 47.1.
                                         1
the charge of burglary of a habitation, found the enhancement allegations to be

“true[,]” and sentenced him to sixty years’ confinement. Vanorman timely

appealed, raising three issues concerning the admission of certain evidence. We

affirm.

                                EVIDENCE AT TRIAL

Testimony of K.F.2

      K.F. testified that, on the evening of June 8, 2014, she called 911 to report

that Vanorman, a man whom she had dated, had broken into her home at 636

Durham and had hit her on the head. According to K.F., after she had gone to sleep

that night, she was awakened by “very loud banging” on her front door. She went

to the door, opened the door, and told Vanorman to go away, but he would not

leave and he said “[w]hat do you mean telling me I can’t come in?” K.F. explained

that she then shut and locked the door, and as she was returning to her bedroom,

she heard banging on her roof that sounded like a rock or a brick. K.F. testified that

“[Vanorman] had pulled some of the stone pavers out of [her] flower bed and

thrown them up on [the] roof.” She also saw that he had taken a table and lantern

from her patio and put them in his truck.


      2
         We identify the victim by her initials. See Tex. Const. art. I, § 30(a)(1)
(granting crime victims the “right to be treated with fairness and with respect for
the victim’s dignity and privacy throughout the criminal justice process”).
                                            2
      K.F. told the jury that Vanorman started banging on her back door and that

she opened the back door, told him to bring back the table and leave her things

alone, and told him “I have been trying to get rid of you forever, for over a year,

and you won’t go away. You have got to go away.” According to K.F., Vanorman

then threw an alcoholic drink on her, she shut the door, and Vanorman then started

kicking in the back door. K.F. explained that Vanorman kicked the door at least

three times from outside, he broke the glass in the door, and she could see

Vanorman’s foot come through the glass. K.F. saw Vanorman reach through the

broken glass for the doorknob and unlock the door, at which point K.F. went to her

kitchen where she had a phone. K.F. explained that she and Vanorman argued and

he said “[y]ou can’t tell me no.” When K.F. reached for the phone, Vanorman

grabbed her hair and pulled her back.

      K.F. called 911 to say that someone had broken into her house and was still

in the house. K.F. testified that, while she was on the phone with 911, Vanorman

hit her on the back of her head, but she did not see what he used to hit her. K.F.

explained that she did not consent to Vanorman being in her house that evening as

follows:

      [State’s attorney]: On June 8th of 2014, did Brian [Vanorman] live in
      your home?

      [K.F.]: No, ma’am.
                                        3
      [State’s attorney]: Did you allow him into your home?

      [K.F.]: No, ma’am.

      [State’s attorney]: Did he come in without your consent?

      [K.F.]: Yes, ma’am.

      [State’s attorney]: And when he hit you, did it cause you pain?

      [K.F.]: Yes, ma’am.

      K.F. also told the jury that she met Vanorman in 2008 and started a romantic

relationship with him soon after they met. She explained that Vanorman moved in

with her shortly after they started dating and that Vanorman lived with her for

several months. According to K.F., Vanorman moved out later in 2008 because he

had gotten a job in another city, but K.F. agreed at trial, that she still considered

that they were “boyfriend and girlfriend[]” at the time he moved out.

      K.F. testified that, at the end of 2008, Vanorman started drinking more and

his behavior changed. Sometime in 2009, however, K.F. came to believe that her

relationship with Vanorman was not good for her. At some point during 2010, K.F.

decided she no longer wanted to be in a relationship with Vanorman, but she and

Vanorman continued to talk by phone. According to K.F., even after she told

Vanorman to stay out of her life, he would call her every morning about 5:00 a.m.

K.F. became upset because Vanorman would not stop calling. She explained that:

                                         4
            The majority of the time I would try and get him to not call or I
      was rude to him. There were some times that I did talk to him. I mean,
      sometimes it’s easier just to have a conversation than to be mad. But
      the majority of the time I would tell him to quit calling me.

      At trial, the State approached the bench about questioning K.F. “about some

extraneous[]” events that related to the nature of the relationship between K.F. and

Vanorman, to show how the relationship had “degraded[,]” and also to further

establish that Vanorman was at K.F.’s home without her consent on June 8, 2014.

The court allowed the testimony and overruled defense objections (which we

discuss in further detail later herein). K.F. then testified regarding three events

involving Vanorman that occurred at her home.

      (1) The Pizza Hut incident.

      K.F. testified that, one night during 2012, Vanorman followed K.F. home

from Pizza Hut, and when he pulled into her driveway, he was so close behind her

that his vehicle blocked her garage door. K.F. told Vanorman to leave, but he

would not leave. According to K.F., Vanorman paced back and forth and

repeatedly asked her about her plans, and she told him “it was none of his

business.” After Vanorman left, she went to her car to get her purse, but her purse

was gone. K.F. testified that she called Vanorman about her purse, and he told her

“If you want your purse, it’s all -- I threw it all out along I-45. You [have] to go get


                                           5
it.” K.F. explained that Vanorman later changed his mind, he brought her purse

back, and he apologized.

      (2) The garage door incident.

      K.F. testified that, about a month or two after the Pizza Hut incident,

Vanorman came to her home one evening and banged on both the front and back

doors, and Vanorman continued to call her while he was banging on the doors.

According to K.F., she heard banging at the door from her garage into her kitchen,

even though her garage door had been shut and Vanorman did not have a remote to

open the garage door. Once K.F. felt safe and believed that Vanorman had left, she

went into the garage where she noticed “the garage door bent in. And there was an

opening that he apparently had been able to crawl in to get to [her] back door.”

K.F. explained that she did not call 911 that night because her brother-in-law was

then running for constable, and she did not want to cause her brother-in-law any

negative attention.

      (3) The bedroom incident.

      K.F. told the jury that, sometime in 2012, Vanorman walked into her

bedroom while she was asleep. According to K.F., Vanorman had come into the

house through the back French doors, which he had pried open. Vanorman came




                                        6
into her bedroom and said “I want to see you.” K.F. explained that she had not

invited Vanorman over, and it was after midnight when he came into the house.

Testimony of Sergeant Swilling

      Senior Sergeant Swilling (Swilling) with the Montgomery County sheriff’s

office testified that, on the night of June 8, 2014, he received a dispatch call of “a

family violence assault.” Swilling testified that when the officers arrived at the

scene, a truck was parked in the driveway with the driver’s side door open, K.F.

was hiding in her bedroom, and she was “very upset, crying, scared, shaking.” K.F.

told Swilling that her attacker had hit her on the head. The officers found

Vanorman outside after searching for him for five to ten minutes. Swilling testified

that he could smell alcohol on Vanorman and that Vanorman was “sweaty and

muddy.”

      The prosecutor showed Swilling photographs of K.F.’s house that were

taken that night, and Swilling described the photographs as depicting “picture

frames and stuff that were scattered about on the floor . . . a bunch of flipped over

furniture and broken glass[.]” Swilling explained that he regarded the broken glass

on the floor by the back door as indicative of a “forced entry[,]” but Swilling also

acknowledged it was possible the glass in the door was broken from inside the

house.

                                          7
Testimony of Deputy Henson

      Deputy Henson (Henson) with the Montgomery County sheriff’s office

testified that he was on duty on June 8, 2014, and that he received a call of

“trespass in progress or family violence in progress[]” at 636 Durham. Henson

explained that the officers made contact with K.F. soon after arriving at the home

and that she appeared “frazzled[,]” very upset, and was sobbing. Henson testified

that K.F. said Vanorman had tried to step inside the house and she would not let

him in. According to Henson, K.F. told Vanorman to leave and explained to

Henson that

            . . . her ex had [come] to the door and wanted to come in. She
      told him no, at which time he went around to the back side of the
      house, threw something through a window and then he kicked in the
      door and came into the house.

Henson also testified that K.F. told the officers that Vanorman had thrown large

landscaping stones onto the roof and also that he had “punched her in the back of

the head.”

      Henson testified that he observed two cinder blocks or landscaping stones on

the roof of K.F.’s house, glass was on the floor of the house, items inside the house

had been turned over, and the house was “pretty trashed.” According to Henson, as

he and Sergeant Swilling were searching the property, they encountered

Vanorman. Henson explained that the officers were able to identify Vanorman by
                                         8
his state identification card. Vanorman told the officers he lived in Magnolia or

was coming from Magnolia, and Vanorman did not tell the officers that he resided

at 636 Durham. Henson testified that he found no men’s clothing, shoes, or

toiletries inside K.F.’s house.

Defense Witnesses

      Vanorman’s mother (Mother) testified that Vanorman and K.F. had “been

together for many years[]” and that Mother had given Vanorman “a washer and a

dryer, tables, chairs, a quilt for [the] bed, and dishes[]” for the house at 636

Durham. Vanorman’s sister testified that she employed K.F. at her office for a

while and agreed she maintained “some sort of relationship” with K.F. even after

K.F. no longer worked for her. Vanorman did not testify at trial.

      Video recordings made from cameras in the officers’ vehicles were played

for the jury as well as the audio recording of K.F.’s 911 call. Photographs of K.F.’s

home were also admitted into evidence.

                                  ISSUES ON APPEAL

      Appellant argues that the trial court erred in admitting certain evidence of

prior bad acts. In his first issue, Appellant challenges the admission of evidence of

the Pizza Hut incident, the garage door incident, and the bedroom incident.

Appellant argues that all of the prior-bad-act evidence was inadmissible under

                                         9
Rules 404(b) and 403 and that admission of such evidence affected Appellant’s

substantial rights pursuant to Texas Rule of Appellate Procedure 44.2(b).3

      The State argues that the prior-bad-act evidence was relevant to establish the

relationship between K.F. and Vanorman, and to rebut Vanorman’s contention that

he lawfully entered K.F.’s home on the night of the incident and that

             . . . [t]he appellant’s reliance on the nature of the relationship
      and his living arrangements to permit his entry necessitated the
      introduction of evidence establishing the previous deterioration of the
      relationship between the appellant and K.F., and the fact that the
      appellant had long been excluded from K.F.’s home.

                                STANDARD OF REVIEW

      We review a trial court’s decision to admit evidence and overrule objections

for an abuse of discretion. See De La Paz v. State, 279 S.W.3d 336, 343-44 (Tex.

Crim. App. 2009). “As long as the trial court’s ruling is within the ‘zone of

reasonable disagreement,’ there is no abuse of discretion, and the trial court’s

ruling will be upheld.” Id. (quoting Montgomery v. State, 810 S.W.2d 372, 391

(Tex. Crim. App. 1991) (op. on reh’g)); State v. Mechler, 153 S.W.3d 435, 439-40

(Tex. Crim. App. 2005). If the trial court’s decision is correct on any theory of law

      3
         Effective April 1, 2015, the Texas Supreme Court and Texas Court of
Criminal Appeals adopted amendments to the Texas Rules of Evidence. See 78
Tex. B.J. 42 (Tex. 2015). The amendments were part of a restyling project. Id. at
42. All citations to the rules of evidence in this opinion refer to the rules in effect at
the time Vanorman’s trial commenced on March 30, 2015.
                                           10
applicable to the case, we will uphold the decision. De La Paz, 279 S.W.3d at 344;

Osbourn v. State, 92 S.W.3d 531, 538 (Tex. Crim. App. 2002).

      The erroneous admission or exclusion of evidence is generally reviewed

under the standard for nonconstitutional error contained in Rule 44.2(b) of the

Texas Rules of Appellate Procedure if the trial court’s ruling merely offends the

rules of evidence. Melgar v. State, 236 S.W.3d 302, 308 (Tex. App.—Houston [1st

Dist.] 2007, pet. ref’d); see also Solomon v. State, 49 S.W.3d 356, 365 (Tex. Crim.

App. 2001). Under Rule 44.2(b), even if the trial court erred in admitting the

evidence, we may not overturn a criminal conviction for nonconstitutional error if,

after examining the record as a whole, we have fair assurance that the error did not

have a substantial and injurious effect or influence in determining the jury’s

verdict. Casey v. State, 215 S.W.3d 870, 885 (Tex. Crim. App. 2007). In our

determination of whether error adversely affected the jury’s decision, we consider

everything in the record, including testimony, physical evidence, jury instructions,

the State’s theories, any defensive theories, closing arguments, and voir dire.

Schmutz v. State, 440 S.W.3d 29, 39 (Tex. Crim. App. 2014).

              EXTRANEOUS CONDUCT OR PRIOR-BAD-ACTS EVIDENCE

      Evidence of a crime, wrong, or other act is not admissible to prove a

person’s character in order to show that on a particular occasion the person acted in

                                         11
accordance with the character. Tex. R. Evid. 404(b). Rule 404(b) codifies the

common law principle that a defendant should be tried only for the offense for

which he is charged and not for other extraneous crimes. Rogers v. State, 853
S.W.2d 29, 32 n.3 (Tex. Crim. App. 1993); see also Segundo v. State, 270 S.W.3d
79, 87 (Tex. Crim. App. 2008).

      To preserve error in the admission of extraneous bad acts, the defendant

must first timely object that the evidence is inadmissible under Rule 404(b) of the

Texas Rules of Evidence. See Montgomery, 810 S.W.2d at 387. To preserve error

for appellate review under Texas Rule of Appellate Procedure 33.1(a), the record

must show that (1) the complaining party made a timely and specific request,

objection, or motion; and (2) the trial judge either ruled on the request, objection,

or motion (expressly or implicitly), or he refused to rule and the complaining party

objected to that refusal. Tex. R. App. P. 33.1(a); Geuder v. State, 115 S.W.3d 11,

13 (Tex. Crim. App. 2003). When the specific basis for the objection can be

determined from the context, a general objection may be enough to preserve error.

Zillender v. State, 557 S.W.2d 515, 517 (Tex. Crim. App. 1977).

             Of critical importance is whether the trial court understood
      appellant’s objection, including the legal basis for the objection.
      Where the record makes clear that the trial court understood an
      objection and its legal basis, a trial court’s ruling on that objection
      will be preserved for appeal, despite an appellant’s failure to clearly
      articulate the objection.
                                         12
Taylor v. State, 939 S.W.2d 148, 154-55 (Tex. Crim. App. 1996) (citing to Cofield

v. State, 891 S.W.2d 952, 954 (Tex. Crim. App. 1994)).

      “Rule 404(b) sets out an illustrative, not exhaustive, list of exceptions to the

prohibition against admitting evidence of extraneous offenses including ‘proof of

motive, opportunity, intent, preparation, plan, knowledge, identity, or absence of

mistake or accident.’” Daggett v. State, 187 S.W.3d 444, 451 n.13 (Tex. Crim.

App. 2005) (quoting Tex. R. Evid. 404(b)) (emphasis omitted); Prible v. State, 175
S.W.3d 724, 731 (Tex. Crim. App. 2005). The Court of Criminal Appeals has

explained that “‘Rule 404(b) is a rule of inclusion rather than exclusion.’ The rule

excludes only that evidence that is offered (or will be used) solely for the purpose

of proving bad character and hence conduct in conformity with that bad character.”

De La Paz, 279 S.W.3d at 343 (footnotes omitted) (quoting United States v. Bowie,

232 F.3d 923, 929 (D.C. Cir. 2000) (discussing Fed. R. Evid. 404(b))).

      “Whether extraneous offense evidence has relevance apart from character

conformity, as required by Rule 404(b), is a question for the trial court.” Moses v.

State, 105 S.W.3d 622, 627 (Tex. Crim. App. 2003). Texas courts utilize a two-

step analysis for determining the admissibility of extraneous offenses or uncharged

acts. Rogers, 853 S.W.2d at 32-33. Courts determine first whether the evidence is

relevant to a material issue in the case and second whether the relevant evidence

                                         13
should be admitted as an exception to Rule 404(b). Id. The trial court’s Rule

404(b) ruling admitting evidence is generally within the zone of reasonable

disagreement “if there is evidence supporting that an extraneous transaction is

relevant to a material, non-propensity issue.” Devoe v. State, 354 S.W.3d 457, 469

(Tex. Crim. App. 2011). A defendant’s assertion of a defensive theory “opens the

door” to the admission of extraneous-conduct evidence to rebut the defensive

theory. See Powell v. State, 63 S.W.3d 435, 438-40 (Tex. Crim. App. 2001);

Halliburton v. State, 528 S.W.2d 216, 218 (Tex. Crim. App. 1975); Jones v. State,

241 S.W.3d 666, 669 (Tex. App.—Texarkana 2007, no pet.); Deleon v. State, 126
S.W.3d 210, 216 & n.6 (Tex. App.—Houston [1st Dist.] 2003, pet. ref’d).

      Evidence that is admissible under Rule 404(b) may nonetheless be

inadmissible under Rule 403 if its probative value is substantially outweighed by

the danger of unfair prejudice, confusion of the issues, misleading the jury,

considerations of undue delay, or needless presentation of cumulative evidence.

Casey, 215 S.W.3d at 879; see also Tex. R. Evid. 403. Rule 403 favors the

admission of relevant evidence and carries a presumption that relevant evidence is

more probative than prejudicial. Jones v. State, 944 S.W.2d 642, 652 (Tex. Crim.

App. 1996). Unfair prejudice does not mean simply that the evidence injures the

opponent’s case. Rogers v. State, 991 S.W.2d 263, 266 (Tex. Crim. App. 1999).

                                       14
“Rather[,] it refers to ‘an undue tendency to suggest decision on an improper basis,

commonly, though not necessarily, an emotional one.’” Id. (quoting Cohn v. State,

849 S.W.2d 817, 820 (Tex. Crim. App. 1993)). The Rule 403 balancing factors

include, but are not limited to, the following: (1) the probative value of the

evidence; (2) the potential to impress the jury in some irrational, yet indelible, way;

(3) the time needed to develop the evidence; and (4) the proponent’s need for the

evidence. Hernandez v. State, 390 S.W.3d 310, 324 (Tex. Crim. App. 2012);

Shuffield v. State, 189 S.W.3d 782, 787 (Tex. Crim. App. 2006). The trial court is

presumed to have engaged in the required balancing test under Rule 403 once a

party objects on the ground of Rule 403 and the trial court rules on the objection,

unless the record indicates otherwise. See Williams v. State, 958 S.W.2d 186, 195-

96 (Tex. Crim. App. 1997). The party opposing admission of the evidence bears

the burden to demonstrate that the danger of unfair prejudice substantially

outweighs the probative value. See Kappel v. State, 402 S.W.3d 490, 494 (Tex.

App.—Houston [14th Dist.] 2013, no pet.).

                                      ANALYSIS

      In order to prove burglary of a habitation, the State must prove, among other

elements, that the defendant entered the habitation without the effective consent of

the owner. Tex. Penal Code Ann. § 30.02(a); see also Ex parte Cavazos, 203

                                          15
S.W.3d 333, 337 (Tex. Crim. App. 2006) (citing DeVaughn v. State, 749 S.W.2d
62, 65 (Tex. Crim. App. 1988)) (“the gravamen of a burglary is the entry without

the effective consent of the owner and with the requisite mental state”). During its

opening statement, the defense argued in relevant part:

             I think the evidence is going to show that my client,
      [Vanorman], and [K.F.] had been in a relationship for more than seven
      years. I think the evidence is going to show that when the police found
      him in the backyard, his driver’s license -- excuse me -- his Texas
      identification card has the address 636 Durham, which is the address
      of the alleged burglary. I think the evidence is going to show that the
      truck that is parked in the front of the house, in the driveway, is
      registered to 636 Durham.

            This is a lover’s quarrel. This is a relationship that I think I
      agree with the prosecutor has been on and off for a period of time.
      And I agree with her, as well, that [K.F.] did take him back in
      regularly right up and before the alleged burglary in this case.

When the State sought to introduce evidence of the Pizza Hut incident, the garage

door incident, and the bedroom incident, the prosecutor explained that “[w]e

believe that these are [] appropriate extraneous[] [events] to bring up in light of the

Defense’s opening statement that [Vanorman] was there with [K.F.’s] consent that

night on June 8th of 2014.” The defense objected as follows:

            Judge, I have two responses. I guess the first one is I think it
      would be extremely prejudicial -- and to not conduct a 403 analysis
      anywhere close. Okay? There is nothing to rebut absence of mistake
      or anything of that nature. Apparently we are talking about two years
      before. The remoteness.

                                          16
             In addition, Judge, the evidentiary analysis that has been
      brought up today. And further, Judge, if this comes in, I think the
      State opens the door to Brady notice of her [drug] usage --)

            ....

            Judge, I don’t think it would ever pass a 403 analysis, to go
      back over two years before the alleged incident. It is remote[.]

The State responded that “[Rule] 404 has no remoteness requirement[,]” that the

evidence was relevant to show the nature of the relationship between Vanorman

and K.F., that Vanorman was not living at K.F.’s house at the time of this incident,

and that the evidence would provide helpful “context” for the jury. The trial court

admitted the evidence and explained:

             . . . I think since you have already made a big deal about the
      truck and registered to the house and the address that he gave is that
      address, and I think that the insinuation was that he lived there -- that
      he was living there, I think that kind of opens the door to him not
      living there. And if he was showing up there on other dates and didn’t
      live there on other -- I don’t know. I think it might go to some
      relevance toward that.

            ....

            . . . I think it does go to show he wasn’t living there. He might
      have been using the address, but I don’t think he was living there,
      from their point of view.

      The Appellant’s brief notes that he objected to the admission of the

extraneous-conduct evidence “based on the extremely prejudicial nature of the

evidence under a Rule 403 analysis.” The Appellant does not argue that he
                                         17
specifically objected to the evidence on the basis of Rule 404 at trial; however,

Appellant argues on appeal that evidence of the three incidents were inadmissible

under Rule 404(b).

      Assuming without deciding that Appellant sufficiently preserved error as to

Rule 404(b), we conclude that the trial court did not err under Rule 404(b) in

admitting the complained-of evidence. The trial court could have reasonably

concluded that evidence concerning the Pizza Hut incident, the garage door

incident, and the bedroom incident was relevant to rebut a defensive theory

regarding consent and that the evidence was not admitted “solely for the purpose of

proving bad character and hence conduct in conformity with that bad character.”

See De La Paz, 279 S.W.3d at 343. Because there was evidence that the

complained-of extraneous conduct was relevant to a material, non-propensity issue,

admission of such evidence is within the zone of reasonable disagreement. See

Devoe, 354 S.W.3d at 469. We also note that the jury charge included a limiting

instruction concerning prior bad acts, and we presume the jury followed this

instruction. See Gamboa v. State, 296 S.W.3d 574, 580 (Tex. Crim. App. 2009).

      Appellant also argues that the prior-bad-act evidence was not relevant to any

material issue at trial, but to the extent it may have been relevant, it was unduly

prejudicial under Rule 403. As we have already explained herein, we presume that

                                        18
the trial court conducted the proper balancing test when it overrules a Rule 403

objection. The trial court is not required to place the results of its balancing test on

the record. Williams, 958 S.W.2d at 195. The record before us does not

affirmatively show that the trial court refused to conduct a Rule 403 balancing test.

Rather, the trial court overruled the Rule 403 objection. We presume the trial court

engaged in a balancing test before the court ruled on the objection. Furthermore,

Rule 403 favors the admission of relevant evidence, and relevant evidence carries a

presumption that it is more probative than prejudicial. Id. at 196. Appellant has

failed to overcome the presumption that the evidence was more probative than

prejudicial. See id. at 195-96.

      Finally, even assuming the trial court erred in admitting the complained-of

evidence, we will not reverse the judgment if the error was harmless. See Tex. R.

App. P. 44.2. In this case, the jury heard K.F. testify that she asked Vanorman to

leave her house on the night of June 8, 2014, that he broke the glass in the back

door, and that he hit her on the head. Swilling and Henson testified that, after

responding to the dispatch call to K.F.’s house, they found Vanorman outside, that

K.F. said Vanorman had broken into her house and had hit her, and that broken

glass was on the floor inside K.F.’s house. Henson also testified that he found no

men’s clothing or personal items inside K.F.’s house. Henson explained that he

                                          19
observed two cinder blocks or landscaping stones on the roof of K.F.’s house and

that K.F. had told the officers Vanorman had thrown the blocks or stones onto her

roof. Further, the jury heard a recording of K.F.’s 911 call and saw photographs

taken of her home on the night of the incident.

      Based on the record before us, we believe there is little risk that the jury

would have convicted Vanorman based on the complained-of extraneous conduct

evidence, rather than the detailed and extensive evidence that supported the basis

of the State’s indictment. See Tex. R. App. P. 44.2(b). Therefore, we hold that the

error in admitting this evidence, if any, did not affect a substantial right of

Vanorman and must be disregarded. See id.; Taylor v. State, 268 S.W.3d 571, 592

(Tex. Crim. App. 2008); Casey, 215 S.W.3d at 885.

      We overrule all three of Vanorman’s issues on appeal, and we affirm the

judgment of the trial court.

      AFFIRMED.


                                                   _________________________
                                                      LEANNE JOHNSON
                                                            Justice

Submitted on September 6, 2016
Opinion Delivered September 21, 2016
Do Not Publish

Before McKeithen, C.J., Kreger and Johnson, JJ.
                                         20